Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 02, 2019

The Court of Appeals hereby passes the following order:

A20A0519. WANDA HUTCHESON v. LOYAL WILSON.

      This case began as a dispossessory proceeding in magistrate court and was
transferred to state court. In May 2019, the trial court granted partial summary
judgment to the plaintiff, and defendant Wanda Hutcheson filed a notice of appeal.
The trial court issued an order staying the case pending appeal, noting that
Hutcheson’s counterclaim remained pending. We dismissed Hutcheson’s appeal from
the May 2019 order as untimely. See Case No. A19A2470 (Order of August 1, 2019).
Then, on September 3, 2019, the trial court issued several orders, none of which
appear to resolve the counterclaim. Hutcheson filed this direct appeal, seeking review
of “the order” entered on September 3. We lack jurisdiction because the case remains
pending below.
      Our review of the record reveals that Hutcheson’s counterclaim remains
pending in the trial court. Consequently, Hutcheson was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the trial court’s order of September 3. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989).
Hutcheson’s failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.